Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

       Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “further including a safety harness worn by a user” positively claims a human.
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (CA 2322921 C) in view of Almy (2017/0047884).
Chamberlain shows;
1.   A safety tie off device (10) comprising:
      a plate (22), the plate including at least one spacer bar (24) attached thereto and an anchor (36) connected to the plate and protruding substantially perpendicular to the plate; and
       a locking assembly, the locking assembly including at least one threaded rod (34), the threaded rod engaging a threaded fastener (at 40), the threaded fastener being connected to a locking plate (14);
     wherein the safety tie off device is configured to attach to a cap and deck structure (by its locking assembly), thereby forming a detachable stable safety tie off device.
      Chamberlain does not show his threaded having a knob.
       Almy shows a locking assembly comprising a threaded rod (at 118) having a knob (120) to facilitate rotating of the rod.

2.   The safety tie off device of claim 1, wherein the anchor includes a circular aperture (38).
3.  The safety tie off device of claim 1, wherein the at least one knob is star shaped.
4. The safety tie off device of claim 1, wherein the cap and deck structure includes an ear.
10. The safety tie off device of claim 1, further including a safety harness worn by a user, the safety harness including a lanyard and a terminal attachment means for connecting to the anchor.
     With respect to the additional spacer bar, as set forth in claim 6, it would have been considered obvious to one of ordinary skill in the art, at the time the invention St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
6.  The safety tie off device of claim 1, wherein the at least one spacer bar is two spacer bars.
      Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (CA 2322921 C) in view of Almy (2017/0047884), as applied to claim 1 above, and further in view of Wuerth (DE 202011108 U1).
Wuerth (Fig.3) shows a safety tie off plate of a size enabling the use of at least four locking assembly, note slots (104).
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Chamberlain to be of a size to comprise four locking assembly slots, as taught by Wuerth, since it would have provided the predictable results of enhancing the locking of his plate.
s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (CA 2322921 C),  Almy (2017/0047884) and Wuerth (DE 202011108 U1), as applied to claims 5 and 9 above, and further in view of Tausanovitch (4,044,987).
 Tausanovitch teaches the use of using a slotted slide plate (18) as a bearing plate for a locking assembly (10, 26).
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chamberlain with slide plates for his locking assemblies, as taught by Tausanovitch, since it would have provided the predictable results of providing a bearing plate for his locking assemblies.
7.  The safety tie off device of claim 1, further including at least one slide plate, the at least: one slide plate having at least one elongated aperture therein.
8.  The safety tie off device of claim 1, further including two slide plates, each of the two slide plates having two elongated apertures therein.
s 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (CA 2322921 C) in view of Almy (2017/0047884), as applied to claim 1 above, and further in view of Wuerth (DE 202011108 U1), as applied to claims 5 and 9 above, and further in view of Sargent (2017/0157438).
      Sargent (Fig.3) shows a safety tie off comprising spacer bars (at 101, 102).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chamberlain with spacer bars, as taught by Sargent, since it would have provided the predictable results of providing a spaced abutment members during attachment.
1.   A safety tie off device comprising:
      a plate (22), the plate including at least one spacer bar (101) attached thereto and an anchor(36) connected to the plate and protruding substantially perpendicular to the plate; and

     wherein the safety tie off device is configured to attach to a cap and deck structure, thereby forming a detachable stable safety tie off device.
6.  The safety tie off device of claim 1, wherein the at least one spacer bar is two spacer bars (101, 102).
Applicant's election with traverse of Group (1) in the reply filed on 6/15/21is acknowledged.  The traversal is on the ground(s) that that there is no burden in examining both group.  This is not found persuasive because as noted in the requirement dated 6/3/21 different search quires needed is an additional burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/21.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634